Citation Nr: 0821686	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-27 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for headaches.

2.  Entitlement to a disability evaluation in excess of 20 
percent for degenerative joint disease (DJD) of the lumbar 
spine.

3.  Entitlement to a disability evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD) with small 
sliding hiatal hernia and history of peptic ulcer disease 
(PUD).

4.  Entitlement to an extension of a temporary total 
disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and October 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

The veteran originally sought entitlement to increased 
disability evaluations for his headaches, DJD of the lumbar 
spine, and GERD with sliding hiatal hernia and history of PUD 
in May 2002.  The RO issued a rating decision that increased 
his disability evaluation of his DJD of the lumbar spine to 
20 percent and denied increases for the other two issues in 
July 2002.  The veteran disagreed with the rating decision in 
January 2003.  

The veteran submitted a substantive appeal in regard to the 
May 2002 rating decision in January 2004.  The RO notified 
him that same month that his appeal was not timely. 

The veteran perfected an appeal of the RO's determination 
that his appeal of the May 2002 rating decision was untimely 
in November 2004.  The veteran later withdrew his appeal in 
November 2005.  


The issues of entitlement to a disability evaluation in 
excess of 10 percent for GERD, with a small sliding hiatal 
hernia and a history of PUD, and entitlement to an extension 
of a temporary total disability evaluation are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's headaches are manifested by daily headaches 
and less frequent major headaches that are more painful.  He 
experiences prostrating attacks 2-3 times per month.  The 
veteran's headaches sometimes require outpatient treatment 
and the administration of medication to control the pain.  

2.  The veteran's DJD of the lumbar spine is manifested by 
limitation of flexion that, at worst, is 36 degrees with a 
combined limitation of motion of the thoracolumbar spine of 
100 degrees.  There is no evidence to show limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of his entire thoracolumbar 
spine.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent for 
headaches have been met for the entire period of time covered 
by this increased rating claim.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 
8100 (2007).

2.  The criteria for an evaluation in excess of 20 percent 
for DJD of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic code 5242 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran was originally granted service connection for 
headaches and low back pain in July 1980.  He was initially 
assigned a 10 percent disability evaluation for headaches and 
a noncompensable evaluation for the low back.  A March 1981 
rating decision increased the low back to 10 percent.  The 
veteran's disability evaluations were reduced to 
noncompensable by way of a rating decision dated in February 
1983.  The veteran attempted to establish a compensable 
disability evaluation for both disabilities over the years 
but his several claims were denied.

As noted in the Introduction, the veteran sought an increased 
evaluation in May 2002.  He was afforded a VA examination in 
May 2002.  Based on the results of the examination, his 
disability evaluation for DJD of the lumbar spine was 
increased to 20 percent.  His disability evaluation for his 
headaches was continued at a noncompensable level.

The veteran submitted a statement that was received on May 
21, 2004.  The statement served several purposes.  It was a 
notice of disagreement with the RO's determination of an 
untimely appeal.  The veteran also asked that the RO obtain 
outstanding records from the VA medical center (VAMC) in 
Jackson and consider him for increased evaluations for his 
service-connected disabilities.  The RO construed the 
statement as a new claim for increased evaluations and 
established the date of receipt of the statement as the date 
of the current claim.

The veteran was afforded a VA examination for his lumbar 
spine in November 2004.  The veteran worked for the postal 
service.  His job required him to stand all day.  He said he 
would experience a great deal of pain in his back at the end 
of the day and it would radiate into his legs.  The left 
greater than the right.  The veteran said he was able to 
perform all of his activities at work but with pain at the 
end of the day.  The veteran said he took Darvocet-N 100 on a 
daily basis at night for relief of his pain.  The veteran 
said he had recently experienced some pain radiating down 
into the peritoneum area, medial aspect of both thighs, as 
well as into the scrotal area.  This was associated with 
extended periods of standing and would be relieved by his 
getting off of his feet for a period of time.  He said he was 
able to perform his activities of daily living without a 
problem.  He had not been placed at bed rest over the past 
year for his back.  

The examiner said the veteran's reflexes were 1+ and equal 
bilaterally.  Straight leg raising was said to be positive on 
the left.  There was no evidence of muscle weakness or 
atrophy or a history of bowel or bladder problems.  The 
veteran was able to stand on his toes and heels and partially 
squat.  The veteran complained of pulling in the back but 
there was no evidence of weakness.  The examiner further 
stated that there was no sensory loss of the lower 
extremities.  The veteran had a range of motion of 40 degrees 
of flexion, 10 degrees of extension, lateral flexion to 15 
degrees, bilaterally, and lateral rotation to 15 degrees 
bilaterally.  The examiner said the measurements were the 
same with repetitive testing.  The range of motion was said 
to be limited by the onset of pain and pulling.  The examiner 
noted that there was straightening of the normal lordotic 
curve with some tightness of the paralumbar muscles.  

X-rays were said to show spondylolisthesis at L5-S1 with 
arthritis of the facet joints.  The impression was 
spondylolisthesis of the lumbar spine with arthritis.  The 
examiner also said that, during exacerbations, the veteran's 
primary limiting factor was pain.  This did restrict his 
endurance and increase his fatigability.  He said he could 
not quantify this without resorting to speculation.  

The veteran was also afforded a VA examination to assess the 
status of his headaches in November 2004.  The veteran said 
that he had headaches every day.  He also said he had severe 
headaches 3-4 times a week.  He said the headaches seemed 
worse in the fall and winter.  The veteran said his bad ones 
could last up to a day to a day and a half.  He was not sure 
if he had missed any work in the past 6 months due to his 
headaches.  He did say that he got extended breaks of light 
duty 2-3 days a week because of his headaches.  The veteran 
said he had gone to bed 3-4 times a month for his headaches 
over the last 6 months.  The assessment was migraine with 
daily headaches, 2-3 a week that are more severe, and 2-3 a 
month that are prostrating.  

The RO increased the veteran's disability evaluation for his 
headaches to 30 percent, effective from May 21, 2004, in 
December 2004.  The RO denied an increase for the veteran's 
lumbar spine disability.

The veteran submitted his notice of disagreement in December 
2004.  He included copies of his leave used statements for 
calendar years 2002, 2003, and 2004.  The records for 2002 
and 2003 are not relevant to the current appeal.  The 2004 
records three days of sick leave, combine with one day of 
holiday leave and one day of annual leave for January 19-23, 
2004, for a period prior to the current claim.  The veteran 
also had one day of annual leave and four days of sick leave 
from October 18-22, 2004.  Later VA records show this was in 
conjunction with surgery to remove his gallbladder.  Finally, 
the veteran had combined sick leave and holiday leave for the 
period from November 8-12, 2004.  No other leave was shown 
for the year.

The veteran testified at a hearing at the RO in October 2005.  
He said he had a headache every day.  He described the pain 
as usually a 4.  The major headaches were a 10.  He said he 
had major headaches 3-4 times every 6 months.  A major 
headache could last from 2-3 days.  He said his headaches had 
been triggered from taking nitroglycerin for his chest pain.  
He also said anesthesia would trigger a major headache.  He 
thought he had missed 5-6 days of work in the last 6 months 
because of his headaches.  His last major headache was in 
September 2005.  In regard to his lumbar spine the veteran 
said he would experience pain in the lower back area.  The 
pain would radiate down both legs but was more severe on the 
left.  The veteran said he missed work for 3 days within the 
past 6 weeks.  The veteran said he loved to work and that 
standing at work would bring on his back pain.  Sometimes 
sitting for a period also caused him pain.  The veteran said 
he had been treated for pain with Darvocet for a long time.  
This was changed to Tramadol.  The veteran said his work 
supervisors would let him take a break when he had a headache 
or back pain.  

The veteran was afforded a VA examination for his spine in 
September 2006.  The veteran said he experienced pain in the 
left sacral area that radiated down into the legs, especially 
his left leg and foot.  He said the pain occasionally went to 
both feet.  He said the pain was present about 5 days a week 
and about 80 percent of the time.  His pain was made worse 
with prolonged standing and was generally present on the days 
he worked.

The veteran said he believed he could walk 2-3 blocks before 
his pain would limit him.  He would be able to continue after 
a brief rest.  The veteran said he has not required bedrest 
for pain relief in the past 12 months.  He said he had flare-
ups twice a year and would take 3-4 days off from work at 
those times.  The veteran did not remember the exact dates.  
He said his flare-ups were a worsening of his pain.  The 
veteran was able to do all activities of daily living without 
interference.  He said he took Darvocet-N 100 for pain relief 
but did not think it was effective.  He said he had missed 
about 10 days of work in the past year.  He was still 
employed as a mail handler and worked 8 hours a day.  He was 
able to do his job.

The examiner said that there was a positive straight leg 
raising test bilaterally at 30 degrees.  The veteran had 
flexion to 48 degrees reduced to 36 degrees with repetition.  
He had extension to 20 degrees that was reduced to 14 degrees 
with repetition.  The remainder of the measurements are 
reported with two figures, the second indicating after 
repetition.  Left, lateral flexion was to 12 and 14 degrees, 
respectively.  Right lateral flexion was to 12 and 8 degrees.  
The veteran had left lateral rotation of 16 and 14 degrees, 
and right lateral rotation of 16 and 14 degrees as well.  The 
examiner said there was objective pain noted with all 
movement at the non-zero limits listed except for left and 
right lateral rotation.  The examiner said that the veteran's 
sensory system was intact as was the motor system although 
there was generalized slight weakness in the lower 
extremities.  The patellar reflex was normal on the left but 
not present on the right and the Achilles reflexes were 
normal.

The examiner referred to x-rays from October 2005 as showing 
grade 1 anterolisthesis, L5-S1 vertebral body with probable 
spondylosis of the L5 vertebra.  There was moderate disc 
space narrowing at L5-S1 with facet hypertrophic changes that 
caused foraminal narrowing.  A small anterior osteophyte was 
seen.  The diagnoses were DJD of the lumbar spine, 
spondylolysis of the L5 vertebra and grade 1 anterolisthesis 
of L5 with S1.  The examiner said the veteran had 
radiculopathy associated with the latter.  The examiner also 
said he was unable to estimate function on flare-up without 
speculation.

The veteran was also afforded a VA examination to assess the 
current status of his headache disability in September 2006.  
The veteran reported having a headache every day.  He said he 
had a "big" headache 1-2 times per month.  These would 
increase with cooler weather.  The veteran felt he had had 3 
prostrating headaches in the past 6 months.  The examiner 
said that the veteran came to the "AO" for a shot 2-3 times 
a year.  The veteran estimated that he missed 6 days of work 
due to his headaches in the past year.  The assessment was 
chronic daily headaches with a prostrating migraine twice a 
month.

Associated with the claims folder are private treatment 
records from MEA North Clinic for the period from May 2003 to 
July 2005, St. Dominic-Jackson Memorial Hospital for the 
period from February 2001 to September 2005, and Martin 
Surgical Associates for the period from December 2005 to 
March 2006.  

The MEA and St. Dominic records do not reflect treatment for 
the veteran's headaches or lumbar spine at any time from May 
2003 to September 2005.  The records from Martin relate to 
evaluation and surgical treatment for the veteran's service-
connected GERD/hernia/PUD.  

Also associated with the claims folder are VA treatment 
records for the period from January 2003 to April 2007.  The 
records do reflect a number of instances of outpatient 
treatment provided for the veteran's headaches, to include 
injection of pain medication.  An entry from June 18, 2003, 
noted that the veteran had recently received an injection for 
headache pain that had helped.  He complained of a dull, 
daily headache.  He said he had exacerbations of 8 times per 
week.  Sometimes an exacerbation lasted for 2 days or so.  He 
would lay down in bed to rest.  There were similar entries in 
2004, 2005, 2006, and 2007.  Several entries reported that 
the veteran received an injection to help with pain, to 
include pain from his headaches.

There were intermittent entries relating to the veteran's 
lumbar spine.  A physical examination from April 2004 noted 
the veteran's history of low back pain.  The pain now would 
radiate into his left leg.  The veteran reported having pain, 
at times, that was excruciating and would confine him to bed.  
His pain would be aggravated by bending, standing, walking, 
and even sometimes when he was inactive.  The impression was 
probable disc problem at both L4-L5 right and left L5-S1 but 
strength and reflexes were good.  A physical medicine entry 
from February 2005 noted complaints of back pain that 
radiated into his left leg.  The impression was chronic pain 
secondary to DJD.  A similar entry was recorded in April 
2005.  The veteran's back pain was noted on several 
additional entries though 2007 but not as frequently as his 
headaches.  

The entries also document treatment for pain for several 
unrelated issues.  The veteran had surgery on his left 
shoulder, to remove his gallbladder, and related to his GERD 
and hiatal hernia during the pendency of the appeal.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  If the evidence of 
record supports it, staged evaluations may also be assigned 
for different periods over the course of the pendency of the 
appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Headaches

The veteran's headaches are evaluated under Diagnostic Code 
8100 for migraine headaches.  38 C.F.R. § 4.124a (2007).  
Under Diagnostic Code 8100, a 30 percent evaluation is 
warranted for migraine headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent evaluation 
requires very frequent, completely prostrating, and prolonged 
attacks productive of severe economic inadaptability.  A 50 
percent evaluation is the highest schedular evaluation 
available under this diagnostic code.

The evidence of record does not show that the veteran has 
very frequent, completely prostrating, and prolonged attacks.  
The evidence, by way of VA examinations in 2004 and 2006, and 
the four years of outpatient records, shows that the veteran 
has daily headaches.  He also has what has been termed as 
major or "big" headaches.  The frequency of the more severe 
headaches has varied; however, they have been consistently 
reported during the pendency of the appeal as several times 
per month.  Further, the veteran has sought out treatment and 
received injections to deal with the pain on a number of 
occasions.  Treatment entries for those times do show the 
veteran of complaining of severe headache pain for periods of 
up to 2 days at a time.

Although the evidence does not meet the specific criteria for 
a 50 percent rating under Diagnostic Code 8100, it clearly 
reflects a disability that is more severe than provided for 
by the 30 percent evaluation.  Moreover, the symptomatology 
has remained constant during the course of the appeal.  The 
Board finds that the veteran's overall symptomatology more 
closely approximates the criteria for a 50 percent disability 
evaluation for the entire period of time covered by this 
claim.  

As noted the 50 percent evaluation is the highest schedular 
evaluation possible under Diagnostic Code 8100.  


Spine

The criteria used to evaluate disabilities of the spine is 
found at 38 C.F.R. § 4.71a (2007).  Other than a disability 
involving intervertebral disc syndrome (IVDS), the different 
disabilities are evaluated under the same rating criteria.  
The diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture 
or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 
Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative 
arthritis of the spine (see also 
diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Under the general rating formula for diseases and injuries of 
the spine, (For diagnostic does 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes): with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 20 percent evaluation is 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or a combined 
range of motion of the thoracolumbar spine of not greater 
than 120 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour.  A 
30 percent evaluation is for consideration where the forward 
flexion of the cervical spine is limited to 15 degrees or 
less; or, there is favorable ankylosis of the entire cervical 
spine.  A 40 percent evaluation will be assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation will be assigned where there 
is evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation will be 
assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a (2007).

In addition, several notes outline addition guidance for 
applying the new rating formula. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 

As noted above, Plate V provides a pictorial of the normal 
range of motion for the cervical and thoracolumbar spine.   
See 38 C.F.R. § 4.71a, Plate V (2007).

The veteran's DJD of the lumbar spine is evaluated under 
Diagnostic Code 5242.  The evidence of record does not 
support an increased evaluation for the veteran's disability.  
A 30 percent evaluation is for consideration only if the 
veteran has a cervical spine disability, which he does not.  
A 40 percent evaluation requires forward flexion limited to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  The results of the two VA examinations 
do not support a finding of flexion limited to 30 degrees or 
less and such a finding is not evident in the other medical 
evidence of record.  Nor is there evidence of ankylosis of 
any type involving the thoracolumbar spine.  

The veteran's disability is manifested by subjective 
complaints of pain, limitation of motion, muscle spasm, with 
complaints of radiating pain.  He has flexion to 36 degrees, 
based on the VA examination of 2006.  Further, his combined 
limitation of motion, using the measurements for repetitive 
motion, combines to 100 degrees.  His radiating pain is 
contemplated in the regulation as part of his overall 
disability.  His symptomatology, both objective and 
subjective, is consistent with his current 20 percent 
evaluation.  

The veteran's back disability does not involve IVDS and no 
discussion of the criteria related to that disability, 
separate evaluations for neurological manifestations, or 
incapacitating episodes is warranted.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2007).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  

The results of the VA examinations in 2004 and 2006 do not 
reflect findings consistent with any of the above factors.

The veteran did have some limitation of motion due to pain on 
repetitive use at the time of his examination in 2006.  
Further, except for the limitation of motion, the results of 
the two examinations were generally similar.  Flare-ups were 
reported as a worsening of existing pain.  The VA outpatient 
records note continued complaints of pain but no evidence of 
weakened movement, excess fatigability, incoordination, 
swelling, or deformity or atrophy of disuse.  The veteran's 
level of lumbar back pain is contemplated in his current 
rating.  Moreover, his symptoms have remained consistent 
throughout his claim.  There is no objective clinical 
indication that the veteran's symptoms result in functional 
limitation to a degree that would support a rating in excess 
of the current 20 percent at any time during the pendency of 
the appeal.  

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  There is no evidence of the veteran 
being hospitalized at any time for his service-connected 
headaches or lumbar spine disabilities.  He has had 
outpatient treatment for both during the pendency of the 
appeal.  The veteran has said he has missed several days of 
work due to his disabilities and has presented evidence of 
his leave during calendar year 2004.  That evidence reflects 
several days of leave, with one period in October 2004 
directly related to gallbladder surgery.  The veteran has 
said he also has some accommodations at work where he can 
take a break if he has a bad period of back pain or headache. 

There is no evidence that the manifestations of the headaches 
and lumbar spine disabilities are unusual or exceptional to 
demonstrate that the rating schedule is inadequate for 
determining the proper level of disability.  Therefore, the 
Board finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see 
also Bagwell v. Brown, 9 Vet. App. 237 (1996).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increase beyond the 50 percent evaluation for headaches, 
or an increased evaluation for the veteran's lumbar spine 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court), issued a decision in 
March 2006 in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

The veteran's claim for increased evaluations was received in 
May 2004.  The RO wrote to him in October 2004.  The veteran 
was given information on how to substantiate his claim for 
increased evaluations.  He was informed of the evidence that 
VA would obtain, and of the evidence that he should submit or 
request VA's assistance in obtaining.  The veteran was asked 
to identify any source of information/evidence that could be 
contacted on his behalf.  He was told of evidence received in 
the case and that he would be scheduled for a VA examination.

The veteran responded in  November 2004.  He asked the RO to 
obtain pertinent treatment records from VAMC Jackson.  
Development was conducted.  The initial decision was made in 
December 2004.  The veteran disagreed with the rating 
decision.  

Additional development was conducted.  The veteran's claim 
was re-adjudicated and he was issued supplemental statements 
of the case (SSOCs) in February 2006, October 2006, and April 
2007. 

The veteran was provided with the notice required by the 
Court in Dingess with the transmittal letter to accompany the 
SSOC of October 2006.  

In addition to the notice requirements referenced supra, the 
Court issued another decision regarding the content of VCAA 
notice during the pendency of this appeal.  In Vazquez-Flores 
v. Peake, 22 Vet. App 37, 43 (2008), the Court noted that 
some increased evaluation claims would require more specific 
notice than others.  The Court acknowledged that some cases 
would only require notice for the veteran to show how their 
disability had gotten worse, and other cases would require 
information on exactly how the disability had gotten worse, 
and how it affected the veteran's employment and daily life.  

The veteran was provided notice that he had to demonstrate 
that his disabilities were worse.  He was given very specific 
information on how he could demonstrate that his disabilities 
were worse.  He was not provided specific rating criteria.

The veteran has not disputed the contents of the VCAA notice 
in this case.  However, notice error is presumed prejudicial 
to the claimant unless it is demonstrated that (1) any defect 
in notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent there is any notice error, the presumption of 
any prejudice is overcome in this case.  The veteran has 
actual knowledge.  He has articulated specific arguments 
regarding why he warranted increased evaluations for his 
headaches and lumbar spine disabilities.  He has argued that 
he met the rating criteria for a 50 percent evaluation for 
his headaches.  In addition, VA provided him with the 
relevant rating criteria in the June 2005 statement of the 
case.  Accordingly, a reasonable person could also be 
expected to understand what was needed.  

The veteran has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  He has 
submitted numerous statements, items of evidence, and 
testified in support of his claim.  See Sanders, 487 F.3d. at 
889.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The evidence developed in this claim included 
VA medical records for the period from 2003 to 2007, private 
treatment records from several sources, and VA examinations 
in 2004 and 2006.  The veteran testified at a hearing in 
October 2005.   

Although the veteran's last examination was in 2006, there 
are VA treatment records through April 2007 that document a 
pattern of outpatient care for both disabilities in this 
case.  The veteran's outpatient history, and the results of 
the two VA examinations have remained consistent throughout 
the claim.  The veteran has not alleged any specific 
worsening of his disabilities since his last examination in 
September 2006.  See Glover v. West, 185 F.3d 1328, 1332 
(Fed. Cir. 1999).

The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.


ORDER

Entitlement to a 50 percent disability rating for migraine 
headaches, for the entire period of time covered by this 
claim, is granted, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to a disability evaluation in excess of 20 
percent for DJD of the lumbar spine is denied.


REMAND

The veteran is also seeking an increased evaluation for his 
service-connected GERD, hiatal hernia, and PUD.  In addition, 
he is seeking an extension of his temporary total disability 
evaluation based on surgery for his disability in March 2006.

The Board notes that the veteran provided limited records 
regarding his surgery.  They included the operative report, 
and a discharge summary that noted the veteran was to be seen 
by his private physician in approximately one week.  The 
veteran has not provided any records of his post-surgical 
treatment.

The veteran was afforded a VA examination in September 2006.  
The veteran was granted entitlement to a temporary total 
disability evaluation under the provisions of 38 C.F.R. 
§ 4.30 (2007) in October 2006.  The evaluation was made 
effective for one month from the date of the surgery, March 
22, 2006, to April 30, 2006.  The veteran's original 10 
percent disability evaluation was again made effective from 
May 1, 2006.

The veteran disagreed with his 10 percent evaluation in 
December 2004.  He has also disagreed with the approximate 
one month period of his total disability evaluation.  He 
contends he should receive an extension of two months.  He 
said it took two to three months to recover from the surgery.  
He also said that he was on light duty for several weeks when 
he returned to work.  

The veteran has not provided any medical evidence to support 
his contention of how long he required to recover from 
surgery or when he actually returned to work.  He should 
either provide the records or authorize the RO to obtain them 
from his physician.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims from 2004 to the present.  The RO 
should attempt to obtain and associate 
with the claims folder any medical 
records identified by the veteran.  

The records associated with the veteran's 
post-surgical treatment, whether they are 
from Martin Surgical Associates, or 
another source, are needed to assess the 
veteran's 4.30 claim.  

2.  The veteran was afforded a VA 
examination in September 2006.  The 
question of whether a new examination is 
needed is left to the discretion of the 
RO as the development of treatment 
records may be sufficient for the purpose 
of evaluating the status of his 
disabilities.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


